DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/28/21 has been entered. Claims 1, 7, and 13 have been amended, and claim 17 has been cancelled. Claims 1-16 and 18-19 are addressed in the following office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Berberich (US 2008/0183201) in view of Shuler (US 5,217,479), both cited in the previous office action.
Regarding claim 1, an invention relating to medical cutting devices, Berberich discloses (Figs. 1-2) a medical device (10) comprising: an outer tubular member (16 & 34) having a distal end (18), an open window (20) disposed at the distal end and extending through an outer wall of the outer tubular member (Par. 0047), and one or more dimples (60a-b); and an inner tubular member (22 & 50) having a distal tip (26; Par. 0047) and one groove (58), the inner tubular member configured to be received within the outer tubular member; wherein the one groove and the one or more dimples are configured to align the distal tip of the inner tubular member with the open window of the outer tubular member (Par. 0047 & 0051), and wherein the open window of the outer tubular member and the distal tip of the 
In the alternative, from the same field of endeavor which is medical cutting devices, Shuler teaches (Figs. 1-3) wherein an open window (88) of an outer tubular member (14) and a distal tip (100) of an inner tubular member (16) are configured to cut tissue (Col. 6, lines 14-52 & 55-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berberich to have wherein the open window of the outer tubular member and the distal tip of the inner tubular member are configured to cut tissue. Doing so would allow sequential penetration and cutting of tissue (Col. 9, lines 13-18), as taught by Shuler.
Regarding claim 2, Berberich, as modified by Shuler in the alternative, discloses a medical device as in claim 1. Berberich further discloses wherein the distal tip of the inner tubular member comprises an asymmetric distal tip, see figure below.

    PNG
    media_image1.png
    275
    476
    media_image1.png
    Greyscale

Regarding claim 3, Berberich, as modified by Shuler in the alternative, discloses a medical device as in claim 1. Berberich further discloses wherein the one or more dimples of the outer tubular member comprise one or more axial dimples [i.e. dimples that extend along a longitudinal axis (24; Fig. 1)].
Regarding claim 4, Berberich, as modified by Shuler in the alternative, discloses a medical device as in claim 1. Berberich further discloses wherein the inner tubular member is configured to reciprocate relative the outer tubular member (Par. 0060).

Regarding claim 6, Berberich, as modified by Shuler in the alternative, discloses a medical device as in claim 1. Berberich further discloses (Figs. 1-2) comprising a collar (50) connected to the inner tubular member, wherein the collar comprises the one groove (58).
Regarding claim 7, Berberich discloses (Figs. 1-2) a medical device (10) comprising: an outer tubular member (16 & 34) having an outer surface, an inner surface, a distal end (18), a longitudinal axis (24), an open window (20) disposed at the distal end and extending through the outer and inner walls of the outer tubular member (Par. 0047), and axially extending groove [i.e. space between element 56 and element 60 (Par. 0051) which extends along the longitudinal axis (24)]; and an inner tubular member (22 & 50) having a distal tip (26; Par. 0047), an outer surface [i.e. exterior walls of elements 22 and 50 of the inner tubular member], an inner surface [i.e. luminal wall of element 22 of the inner tubular member], and a pin (54) disposed on the outer surface of the inner tubular member, the inner tubular member configured to be received within the outer tubular member; wherein the pin of the inner tubular member is configured to mate with the groove of the outer tubular member to align the distal tip of the inner tubular member with the open window of the outer tubular member (Par. 0047 & 0051), and wherein the open window of the outer tubular member and the distal tip of the inner tubular member are configured to cut tissue [i.e. the open window and cutting element cooperate to separate the tissue, hence they are configured to cut tissue (Par. 0048)].
In the alternative, from the same field of endeavor which is medical cutting devices, Shuler teaches (Figs. 1-3) wherein an open window (88) of an outer tubular member (14) and a distal tip (100) of an inner tubular member (16) are configured to cut tissue (Col. 6, lines 14-52 & 55-61).

Regarding claim 8, Berberich, as modified by Shuler in the alternative, discloses a medical device as in claim 7. Berberich further discloses wherein the groove extends along a direction of the longitudinal axis (Fig. 1).
Regarding claim 9, Berberich, as modified by Shuler in the alternative, discloses a medical device as in claim 7. Berberich further discloses wherein the distal tip of the inner tubular member comprises an asymmetric distal tip, see figure below.

    PNG
    media_image1.png
    275
    476
    media_image1.png
    Greyscale

Regarding claim 10, Berberich, as modified by Shuler in the alternative, discloses a medical device as in claim 7. Berberich further discloses wherein the medical device is configured to cut tissue when the inner tubular member reciprocates relative the outer tubular member (Par. 0048 & 0060).
Regarding claim 11, Berberich, as modified by Shuler in the alternative, discloses a medical device as in claim 7. Berberich further discloses comprising a collar (50) connected to the inner tubular member, wherein the pin is at the collar (Fig. 1).
Regarding claim 12, Berberich, as modified by Shuler in the alternative, discloses a medical device as in claim 7. Berberich further discloses wherein the groove is at a wall section (C, see annotated figure below) of the outer tubular member.
 
    PNG
    media_image2.png
    470
    638
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 13-16 and 18-19 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  There is no art of record alone or in combination that teaches wherein the flat surfaces are configured to prevent rotation between the inner member and the outer member that includes the combination of recited limitations in claims 1 and 7.
Response to Arguments
Applicant's arguments filed 07/28/21 have been fully considered but they are not persuasive. Applicant respectfully submits that Berberich fails to disclose an outer tubular member including one or more dimples and an inner tubular member configured to be received within the outer tubular member and including one or more axial grooves, wherein the one or more dimples are configured to align the distal tip of the inner tubular member with the open window of the outer tubular member as recited in independent claim 1, because the groove of Berberich is not an axial groove. Examiner respectfully disagrees. Berberich discloses (Fig. 1) a groove (58) that extends axially along a longitudinal axis (24). Furthermore, applicant does not claim that the inner tubular member is not freely rotatable. Note, this is the case for both claims 1 and 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/              Examiner, Art Unit 3771         
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771